In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of disposition of the Family Court, Westchester County (Braslow, J.), dated April 17,1995, as, upon a fact-finding order of the same court entered February 22, 1995, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted *350murder in the second degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of three years, pursuant to a restrictive placement. The appeal brings up for review the fact-finding order entered February 22, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We find that the appellant’s admission to the charges contained in the amended juvenile delinquency petition was knowingly and intelligently made (see, Family Ct Act § 321.3 [1]).
Although the Family Court should have made specific written findings of fact as to each of the considerations set forth in Family Court Act § 353.5 (2) (see, Matter of Anthony S., 67 AD2d 685), we find, on the facts in the record, that the Family Court’s determination that the appellant required a restrictive placement was supported by a preponderance of the evidence (see, Family Ct Act § 535.5 [1]). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.